UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1743


LORENZO DOMINIC RICHARDSON,

                  Plaintiff - Appellant,

          v.

CORINDA GREENE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-cv-00072-H)


Submitted:   February 9, 2012               Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Dominic Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lorenzo    Dominic      Richardson    appeals    the     district

court’s   order   accepting    the    recommendation   of    the    magistrate

judge and dismissing for lack of jurisdiction his complaint in

which   he   sought    to   appeal   the   state   court’s   denial    of   his

request to appeal his North Carolina criminal conviction.                   See

28 U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record

and find no reversible error.          See District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).                Accordingly, we

deny Richardson’s motion for relief and affirm for the reasons

stated by the district court.           Richardson v. Greene, No. 5:11-

cv-00072-H (E.D.N.C. July 6, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2